DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of DE102019116363.3 filed 06/17/2019, has been received and acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 20, 22, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatz (DE-3816348-A1, cited by applicant). 

Regarding Claim 14, Schatz teaches a process for producing an armoring component (paragraph [0004]). Schatz teaches providing an armoring element comprising an armored steel (paragraphs [0025], [0034], and [0036]). Schatz teaches performing a particle-impact treatment on a region of a surface of the armoring element (paragraphs [0014], and [0025]). Schatz teaches applying a coating to the particle-impact-treated surface of the armoring element, the coating comprising a material softer than the armored steel (paragraph [0025] - the nickel-based alloy coating is softer than the ST37 low carbon steel). 
Regarding Claim 20, Schatz teaches applying a coating using thermal spraying, arc spraying, or flame spraying (paragraphs [0009], [0025]). 
Regarding Claim 22, Claim 28, and Claim 29, Schatz teaches a coating having a thickness of between 0.1-0.2 millimeters (paragraph [0022]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, 19-20, 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Borchert (U.S. 2017/0299344, cited by applicant) in view of Madan (U.S. 2016/0262786). 

Regarding Claim 14 and Claim 19, Borchert teaches a process for producing an armoring component for a motor vehicle comprising providing an armoring element comprising an armored steel (paragraph [0007]) and applying a coating, the coating comprising a material softer than the armored steel (e.g., aluminum, an aluminum alloy, zinc, or a zinc alloy thus meeting the limitations of Claim 19) (paragraphs [0007], and [0013]). 
However, Borchert does not teach performing a particle-impact treatment on a region of a surface of the armoring element. 
Madan teaches a method of producing a surgical blade with excellent fatigue resistance (abstract). Madan teaches performing a particle-impact treatment on a region of a surface of a steel element (paragraph [0037]) Madan teaches this process allows for a surface to have imparted residual compressive stress (Thus aiding in fatigue resistance) (paragraphs [0030], and [0041]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borchert with the treatment of Madan with the motivation of enhancing fatigue resistance. 
Regarding Claim 15, and Claim 27, Madan teaches performing a particle-impact treatment using a particle-impact material with a hardness of 70 Rockwell (HRC) (i.e., stainless steel shot peening media) (paragraph [0035]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, a hardness of 70 Rockwell (HRC) is considered close enough to the range required by Claim 27, that the resulting particle-impact treatment would be the same. 
Regarding Claim 17, Madan teaches performing the particle-impact treatment wherein the particle impacts the surface at an angle of 70° relative to the surface (e.g., 180° - 110° = 70°) (paragraph [0039]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 20, Borchert teaches applying the coating comprises spraying, thermal spraying, arc spraying, or flame spraying (paragraph [0012]). 
Regarding Claim 22, Claim 28, and Claim 29, Borchert teaches the coating having a thickness of between 0.01 to 0.4 millimeters (paragraph [0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 23, and Claim 24, Borchert teaches the composition shown below within Table I (paragraphs [0019]-[0020]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Table I - The composition recited within instant claims 23-24 compared to the composition of Borchert (U.S. 2017/0299344). 
Chemical Component
Instant Claims 23-24
(wt %)
Borchert
(wt %)
Claim 23
C
0.2 - 0.5
0.2 - 0.5
Mn
0.3 - 2.5
0.3 - 2.5
Ni
0.5 - 3.0
0.5 - 3.0
Claim 24
Si
0.1 - 3.0
0.1 - 3.0
P
< 0.05
< 0.05
S
< 0.02
< 0.02
Al
< 0.08
< 0.08
Cu
< 0.12
< 0.12
Mb
0.1 - 1.0
0.1 - 1.0
B
0.001 - 0.01
0.001 - 0.01
N
< 0.05
< 0.05
Cr
0.1 - 1.0
0.1 - 1.0
Ti
< 0.01
< 0.01
Co
< 2.0
< 2.0
Nb
< 0.08
< 0.08
Fe and unavoidable impurities 
Remainder
Remainder



Regarding Claim 25, Claim 30, and Claim 31, Borchert teaches the armoring element comprising providing a steel sheet with a hardness of 380 to 760 Vickers (HV) (paragraph [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 26, Claim 32, and Claim 33 Borchert teaches applying the coating comprising applying the coating having a hardness of 10 to 230 Vickers (paragraph [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borchert (U.S. 2017/0299344, cited by applicant) in view of Madan (U.S. 2016/0262786) as applied to claim 14 above, and further in view of Chul (KR-20150051840-A). 

Regarding Claim 16, and Claim 18, Borchert in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach a particle-impact material diameter as recited within Claim 16, nor a produced surface roughness as recited within Claim 18. 
Chul teaches a steel plate having excellent formability and adhesion properties (abstract). Chul teaches performing a particle-impact treatment wherein the particle-impact material has a diameter of 0.3-0.8 mm (Thus meeting the limitations of Claim 16) of which produces a surface roughness Ra of between 1.5 to 5.0 µm (paragraph [0034]) (Thus meeting the limitations of Claim 18). Chul teaches these features allow for excellent adhesion of a plating/coating layer (paragraph [0032]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borchert in view of Madan with the concepts of Chul with the motivation of enhancing the plating/coating adhesion. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Borchert (U.S. 2017/0299344, cited by applicant) in view of Madan (U.S. 2016/0262786) as applied to claim 14 above, and further in view of Roland (U.S. 2015/0061182). 

Regarding Claim 21, Borchert in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach a plurality of coating layers. 
Roland teaches a method for forming cylindrical armor elements (abstract). Roland teaches applying a coating as a plurality of layers (paragraph [0071]). Roland teaches this feature, in part, improves ballistic performance (paragraph [0073]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borchert in view of Madan with the concepts of Roland with the motivation of improving ballistic performance. 

Claims 15, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz (DE-3816348-A1, cited by applicant) as applied to claim 14 above, and further in view of Madan (U.S. 2016/0262786). 

Regarding Claim 15, and Claim 27, Madan teaches performing a particle-impact treatment using a particle-impact material with a hardness of 70 Rockwell (HRC) (i.e., stainless steel shot peening media) (paragraph [0035]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, a hardness of 70 Rockwell (HRC) is considered close enough to the range required by Claim 27, that the resulting particle-impact treatment would be the same. 
Regarding Claim 17, Madan teaches performing the particle-impact treatment wherein the particle impacts the surface at an angle of 70° relative to the surface (e.g., 180° - 110° = 70°) (paragraph [0039]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz (DE-3816348-A1, cited by applicant) as applied to claim 14 above, and further in view of Chul (KR-20150051840-A). 

Regarding Claim 16, and Claim 18, Schatz is relied upon for the reasons given above in addressing claim 14. However, the reference does not teach a particle-impact material diameter as required by Claim 16, nor a produced surface roughness as required by Claim 18. 
Chul teaches a steel plate having excellent formability and adhesion properties (abstract). Chul teaches performing a particle-impact treatment wherein the particle-impact material has a diameter of 0.3-0.8 mm (Thus meeting the limitations of Claim 16) of which produces a surface roughness Ra of between 1.5 to 5.0 µm (paragraph [0034]) (Thus meeting the limitations of Claim 18). Chul teaches these features allow for excellent adhesion of a plating/coating layer (paragraph [0032]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schatz with the concepts of Chul with the motivation of enhancing the plating/coating adhesion. 

Claims 19, 23-26, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz (DE-3816348-A1, cited by applicant) as applied to claim 14 above, and further in view of Borchert (U.S. 2017/0299344, cited by applicant). 

Regarding Claim 19, Schatz is relied upon for the reasons given above in addressing claim 14. However, the reference does not teach a coating comprising aluminum, an aluminum alloy, zinc, or a zinc alloy. 
Borchert teaches a process for producing an armoring component for a motor vehicle comprising providing an armoring element comprising an armored steel (paragraph [0007]). Borchert teaches a coating comprising aluminum, an aluminum alloy, zinc, or a zinc alloy (paragraphs [0007], and [0013]). Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schatz with the concepts of Borchert with the motivation of enhancing ballistic performance. 
Regarding Claim 23, and Claim 24, Schatz is relied upon for the reasons given above in addressing claim 14. However, the reference does not teach the steel composition required by the instant claims. 
Borchert teaches the composition shown below within Table I (paragraphs [0019]-[0020]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schatz with the concepts of Borchert with the motivation of enhancing ballistic performance. 

Table II - The composition recited within instant claims 23-24 compared to the composition of Borchert (U.S. 2017/0299344). 
Chemical Component
Instant Claims 23-24
(wt %)
Borchert
(wt %)
Claim 23
C
0.2 - 0.5
0.2 - 0.5
Mn
0.3 - 2.5
0.3 - 2.5
Ni
0.5 - 3.0
0.5 - 3.0
Claim 24
Si
0.1 - 3.0
0.1 - 3.0
P
< 0.05
< 0.05
S
< 0.02
< 0.02
Al
< 0.08
< 0.08
Cu
< 0.12
< 0.12
Mb
0.1 - 1.0
0.1 - 1.0
B
0.001 - 0.01
0.001 - 0.01
N
< 0.05
< 0.05
Cr
0.1 - 1.0
0.1 - 1.0
Ti
< 0.01
< 0.01
Co
< 2.0
< 2.0
Nb
< 0.08
< 0.08
Fe and unavoidable impurities 
Remainder
Remainder



Regarding Claim 25, Claim 30, and Claim 31, Schatz is relied upon for the reasons given above in addressing claim 14. However, the reference does not teach providing a sheet with Vickers (HV) values within the range required by the instant claims. 
Borchert teaches the armoring element comprising providing a steel sheet with a hardness of 380 to 760 Vickers (HV) (paragraph [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schatz with the concepts of Borchert with the motivation of enhancing ballistic performance. 
Regarding Claim 26, Claim 32, and Claim 33, Schatz is relied upon for the reasons given above in addressing claim 14. However, the reference does not teach a coating having Vickers (HV) values required by the instant claims. 
Borchert teaches applying the coating comprising applying the coating having a hardness of 10 to 230 Vickers (paragraph [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schatz with the concepts of Borchert with the motivation of enhancing ballistic performance. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schatz (DE-3816348-A1, cited by applicant) as applied to claim 14 above, and further in view of Roland (U.S. 2015/0061182). 

Regarding Claim 21, Schatz is relied upon for the reasons given above in addressing claim 14. However, the reference does not teach a plurality of coating layers. 
Roland teaches a method for forming cylindrical armor elements (abstract). Roland teaches applying a coating as a plurality of layers (paragraph [0071]). Roland teaches this feature, in part, improves ballistic performance (paragraph [0073]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schatz with the concepts of Roland with the motivation of improving ballistic performance. 

Claims 14-15, 17, 19, 23-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (U.S. 2006/0213361) in view of Madan (U.S. 2016/0262786). 

Regarding Claim 14 and Claim 19, Muller teaches a method for producing vehicle armor (abstract). Muller teaches providing an armoring element comprising an armored steel (paragraph [0020]). Muller teaches that applying a coating to the surface of a structural component for a vehicle, the coating comprising a material softer than steel (e.g., aluminum thus meeting the limitations of Claim 19) provides corrosion protection (paragraph [0008]). 
However, Muller does not teach performing a particle-impact treatment on a region of a surface of the armoring element. 
Madan teaches a method of producing a surgical blade with excellent fatigue resistance (abstract). Madan teaches performing a particle-impact treatment on a region of a surface of a steel element (paragraph [0037]) Madan teaches this process allows for a surface to have imparted residual compressive stress (Thus aiding in fatigue resistance) (paragraphs [0030], and [0041]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller with the treatment of Madan with the motivation of enhancing fatigue resistance. 
Regarding Claim 15, and Claim 27, Madan teaches performing a particle-impact treatment using a particle-impact material with a hardness of 70 Rockwell (HRC) (i.e., stainless steel shot peening media) (paragraph [0035]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, a hardness of 70 Rockwell (HRC) is considered close enough to the range required by Claim 27, that the resulting particle-impact treatment would be the same. 
Regarding Claim 17, Madan teaches performing the particle-impact treatment wherein the particle impacts the surface at an angle of 70° (e.g., 180° - 110° = 70°) (paragraph [0039]). 
Regarding Claim 23, and Claim 24, Muller teaches the composition shown below within Table I (paragraph [0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Table III - The composition recited within instant claims 23-24 compared to the composition of Muller (U.S. 2006/0213361). 
Chemical Component
Instant Claims 23-24
(wt %)
Muller
(wt %)
Claim 23
C
0.2 - 0.5
0.2 - 0.4
Mn
0.3 - 2.5
1.0 - 2.5
Ni
0.5 - 3.0
< 2.0
Claim 24
Si
0.1 - 3.0
0.3 - 0.8
P
< 0.05
< 0.02
S
< 0.02
< 0.02
Al
< 0.08
< 0.05
Cu
< 0.12
< 2.0
Mb
0.1 - 1.0
0.1 - 1.0
B
0.001 - 0.01
0.001 - 0.01
N
< 0.05
< 0.05
Cr
0.1 - 1.0
0.1 - 0.5
Ti
< 0.01
0
Co
< 2.0
0
Nb
< 0.08
0
Fe and unavoidable impurities 
Remainder
Remainder



Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (U.S. 2006/0213361) in view of Madan (U.S. 2016/0262786) as applied to claim 14 above, and further in view of Chul (KR-20150051840-A). 

Regarding Claim 16, and Claim 18, Muller in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach a particle-impact material diameter as recited within Claim 16, nor a produced surface roughness as recited within Claim 18. 
Chul teaches a steel plate having excellent formability and adhesion properties (abstract). Chul teaches performing a particle-impact treatment wherein the particle-impact material has a diameter of 0.3-0.8 mm (Thus meeting the limitations of Claim 16) of which produces a surface roughness Ra of between 1.5 to 5.0 µm (paragraph [0034]) (Thus meeting the limitations of Claim 18). Chul teaches these features allow for excellent adhesion of a plating/coating layer (paragraph [0032]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller in view of Madan with the concepts of Chul with the motivation of enhancing the plating/coating adhesion. 

Claims 20, 22, 25-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (U.S. 2006/0213361) in view of Madan (U.S. 2016/0262786) as applied to claim 14 above, and further in view of Borchert (U.S. 2017/0299344, cited by applicant).

Regarding Claim 20, Muller in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach a coating application technique. 
Borchert teaches applying the coating comprises spraying, thermal spraying, arc spraying, or flame spraying (paragraph [0012]). Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller in view of Madan with the concepts of Borchert with the motivation of enhancing ballistic performance. 
Regarding Claim 22, Claim 28, and Claim 29, Muller in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach a coating layer thickness within the range required by the instant claims. 
Borchert teaches the coating having a thickness of between 0.01 to 0.4 millimeters (paragraph [0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller in view of Madan with the concepts of Borchert with the motivation of enhancing ballistic performance. 
Regarding Claim 25, Claim 30, and Claim 31, Muller in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach providing a sheet with Vickers (HV) values within the range required by the instant claims. 
Borchert teaches the armoring element comprising providing a steel sheet with a hardness of 380 to 760 Vickers (HV) (paragraph [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller in view of Madan with the concepts of Borchert with the motivation of enhancing ballistic performance. 
Regarding Claim 26, Claim 32, and Claim 33, Muller in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach a coating having Vickers (HV) values required by the instant claims. 
Borchert teaches applying the coating comprising applying the coating having a hardness of 10 to 230 Vickers (paragraph [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Borchert teaches this feature, in part, allows for enhanced ballistic performance (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller in view of Madan with the concepts of Borchert with the motivation of enhancing ballistic performance. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (U.S. 2006/0213361) in view of Madan (U.S. 2016/0262786) as applied to claim 14 above, and further in view of Roland (U.S. 2015/0061182). 

Regarding Claim 21, Muller in view of Madan are relied upon for the reasons given above in addressing claim 14. However, the references do not teach a plurality of coating layers. 
Roland teaches a method for forming cylindrical armor elements (abstract). Roland teaches applying a coating as a plurality of layers (paragraph [0071]). Roland teaches this feature, in part, improves ballistic performance (paragraph [0073]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller in view of Madan with the concepts of Roland with the motivation of improving ballistic performance. 

Claims 25, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (U.S. 2006/0213361) in view of Madan (U.S. 2016/0262786) as applied to claim 14 above, and further in view of Weiss (WO-2015032907-A1).

Regarding Claim 25, Claim 30, and Claim 31, Muller in view of Madan are relied upon for the reasons given above in addressing claim 14. However, none of the references teach an intended Vickers hardness value. 
Weiss teaches a method for producing high strength steels (paragraph [0001]). Weiss teaches that steels having a Vickers hardness (HV) between 560 and 780 (paragraph [0040]) are particularly useful for armoring vehicles (paragraph [0045]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muller in view of Madan with the concepts of Weiss with the motivation of using properly hardened steel for armored vehicles. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735